Title: Acct. of the Weather in July [1774]
From: Washington, George
To: 




July 1st. Very warm with but little Wind & that Southerly.
 


2. Warm. Wind Southerly but not much of it. About 6 Oclock a pretty smart Shower for a few Minutes.
 


3. Another Shower in the Night with appearance’s of Rain throughout the day.
 



4. Very warm with the Wind Southerly. Cloudy in the Afternoon & a good deal of Rain in the Night.
 


5. Exceeding Warm, with little or no Wind.
 


6. Again very hot with Clouds in the Afternoon & a fine Rain in the Night.
 


7. Very Warm with a Shower of Rain & pretty high Wind from the No. West.
 


8. A little Cool in the forenoon. Wind at No. West. Warm in the middle of the day there being no Wind & cool again in the Afternoon the Wind blowing pretty fresh from the Eastward.
 


9th. Pretty warm in the forenoon with but little Wind. Cool afterwards Wind being Eastwardly.
 


10. Rather Cool all day altho there was but little Wind. That however was Northerly.
 


11. Clear and pleasand being rather cool. Without much wind.
 


12. Wind Northerly in the forenoon and rather Cool but warmer afterwards & clear all day.
 


13. Clear with but little wind & rather Warm.
 


14. Clear, and exceeding warm, especially in the Afternoon, there being no Wind at the time.
 


15. Warm Morning with fine Showers in the Afternoon.
 


16. Very warm, with but little Wind, & that Southerly. Appearances of Rain with some thundr. & lightning but none fell here or very little.
 


17. Very warm with but little Wind & that Southerly. Night very hot.
 


18. Morning exceeding Warm. Evening Cooler.
 


19. Cool all day, Wind Northerly & clear.
 



20. Pleasant, but not so Cool as yesterday. Cloudy.
 


21. Warm again. Wind Southerly but not much of it.
 


22. Very warm, & clear. Wind Southerly.
 


23. Wind fresh from the Southward, but very warm. Abt. 2 Oclock a fine Shower, & another in the Evening.
 


24. Cool Wind at No. West & Clear.
 


25. Again Cool Wind in the same place.
 


26. Wind Southerly & turnd a good deal Warmer.
 


27. Warmer than yesterday, Wind what little there was of it Southerly.
 


28. Exceeding warm with but little & clear Wind.
 


29. Clear forenoon with but little Wind & exceeding Warm. In the Afternoon Rain where I was.
 


30. Clear, and again very Warm, there being but little Wind.
 


31. Exceeding Warm with little or no Wind.
